 


109 HR 6402 IH: Satellite Consumer Protection Act of 2006
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6402 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Mollohan (for himself and Mr. Rahall) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide for secondary transmissions of distant network signals for private home viewing by certain satellite carriers. 
 
 
1.Short titleThis Act may be cited as the Satellite Consumer Protection Act of 2006. 
2.Limitations on exclusive rights: secondary transmissions of distant network signals for private home viewing by certain satellite carriers 
(a)In GeneralChapter 1 of title 17, United States Code, is amended by inserting after section 119 the following: 
 
119A.Limitations on exclusive rights: secondary transmissions of distant network signals for private home viewing by certain satellite carriers 
(a)Statutory License Granted 
(1)In generalNotwithstanding any injunction issued under section 119(a)(7)(B), a satellite carrier found to have engaged in a pattern or practice of violations pursuant to section 119(a)(7)(B) is granted a statutory license to provide a secondary transmission of a performance or display of a work embodied in a primary transmission made by a network station in accordance with the provisions of this section. 
(2)Significantly viewed signalsUnder the statutory license granted by paragraph (1), a satellite carrier may provide a secondary transmission of a primary transmission made by a network station as provided in paragraph (2)(C) or (3) of section 119(a). 
(3)Distant signals 
(A)In generalUnder the statutory license granted by paragraph (1), a satellite carrier may provide a secondary transmission of a performance or display of a work embodied in a primary transmission made by a network station, subject to the limitations of subparagraphs (B) and (C), of not more than 1 network station in a single day for each television network. 
(B)Non-local-into-local marketsA satellite carrier may provide a secondary transmission under subparagraph (A) in a local market (as defined in section 122(j)) in which a satellite carrier does not currently provide, and has not ever provided, a transmission pursuant to a statutory license under section 122, if the satellite carrier— 
(i)complies with the terms and conditions for a statutory license under section 119; and 
(ii)certifies to the Copyright Office within 30 days after the date of enactment of the Satellite Consumer Protection Act of 2006, or before initiating service to a subscriber under this section, whichever is later, that all subscribers receiving secondary transmissions pursuant to a statutory license under this section in that local market reside in unserved households, as determined under section 119(a)(2)(B)(ii); and 
(iii)deposits, in addition to the deposits required by section 119(b)(1), a duplicate payment with the Register of Copyrights in the same amount for each network station in the local market affiliated with the same network as the network station being imported. 
(C)Short marketsIn a local market (as defined in section 122(j)) in which a network station (as defined in section 119(d)) affiliated with the ABC, CBS, NBC, or Fox television network is not licensed by the Federal Communications Commission, a satellite carrier may provide secondary transmission under subparagraph (A) of the primary signals of a network station affiliated with that network, if the satellite carrier— 
(i)complies with the terms and conditions for a statutory license under section 119; and 
(ii)certifies to the Copyright Office within 30 days after the date of enactment of the Satellite Consumer Protection Act of 2006, or before initiating service to a subscriber under this section, whichever is later, that all subscribers receiving secondary transmissions pursuant to a statutory license under this section in that local market reside in unserved households, as determined under section 119(a)(2)(B)(ii). 
(D)Short market exception 
(i)In generalNotwithstanding subparagraph (C), a satellite carrier may not provide secondary transmission of the primary signals of a network station under that subparagraph if secondary transmission of those signals could be provided under paragraph (2). 
(ii)Discontinuance of secondary transmission when primary signal becomes availableNotwithstanding subparagraph (C), a satellite carrier that has been providing secondary transmission of the primary signals of a network station under subparagraph (C) in a local market may not provide such secondary transmission in that local market more than 30 days after the date on which a network station affiliated with the same network begins to broadcast or rebroadcast the basic programming service of that network in that local market and could be carried pursuant to a license under section 122. 
(b)Distribution of Duplicate Deposit AmountsThe Copyright Royalty Judges shall authorize the Librarian of Congress to distribute semiannually amounts received by the Register of Copyrights as deposits under subsection (a)(3)(B)(iii), after deducting the reasonable costs incurred by the Copyright Office and the Copyright Royalty Judges under this section, in accordance with a process that the Copyright Royalty Judges may prescribe by regulation, to a network station (as defined in section 119(d)(2)) affiliated with the network whose signals are being carried under this section to a community within the local market (as defined in section 122(j)) in which such signals are being provided under this section. 
(c)Statutory Damages 
(1)In generalThe violation by a satellite carrier of subsection (a) is actionable as an act of infringement under section 501 and is subject to statutory damages equal to $100 per month multiplied by the number of subscribers with respect to which the violation was committed for each month during which the violation was committed (treating each month of a continuing violation as a separate violation). 
(2)PetitionA petition for statutory damages may be made to the Copyright Royalty Judges, pursuant to such rules as may be prescribed by the Copyright Royalty Judges by regulation. In any proceeding under this section, the satellite carrier shall have the burden of proving that its secondary transmission of a primary transmission by a network station is to a subscriber who is eligible to receive the secondary transmission under this section. 
(3)EscrowAs a condition of using the statutory license under subsection (a), a satellite carrier must deposit the sum of $20,000,000 in escrow with the Copyright Office. The Copyright Office shall deposit the escrow funds in an account in the Treasury of the United States, in such manner as the Secretary of the Treasury directs, and invested in interest-bearing securities of the United States with any interest from such investment to be credited to the account. The Copyright Royalty Judges shall have exclusive jurisdiction to determine liability for and entitlement to the statutory damages owed to the petitioning party in accordance with a process to be prescribed by regulation and they shall authorize the Librarian of Congress to distribute funds from the escrow account to satisfy this determination. After all petitions under this section against a satellite carrier have been resolved, any amount remaining in the satellite carrier’s escrow account after February 17, 2009, after deducting the reasonable costs incurred by the Copyright Office and the Copyright Royalty Judges under this section, shall be returned to the satellite carrier. 
(4)Judicial reviewA satellite carrier may seek judicial review of all determinations of the Copyright Royalty Judges on a consolidated basis in a single petition of appeal to the United States Court of Appeals for the District of Columbia Circuit within 30 days after the later of— 
(A)February 17, 2009; or 
(B)the date on which all amounts in the escrow account have been distributed or returned. 
(d)SunsetThis section shall not apply after February 17, 2009.. 
(b)Conforming AmendmentThe chapter analysis for chapter 1 of title 17, United States Code, is amended by inserting after the item relating to section 119 the following: 
 
 
119A. Limitations on exclusive rights: secondary transmissions of distant network signals for private home viewing by certain satellite carriers.. 
 
